1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                                     Case No.: 3:19-cv-01900-MMA-RBM
     CDCR #J-48500,
12
                                              Plaintiff,       ORDER DENYING MOTION TO
13                                                             PROCEED IN FORMA PAUPERIS
                             vs.                               AS BARRED BY 28 U.S.C. § 1915(g);
14
     JUDGE ANTHONY BATTAGLIA, et al.,
15                                                             [Doc. No. 4]
                                          Defendants.
16
                                                               DISMISSING CIVIL ACTION
17                                                             WITHOUT PREJUDICE FOR
                                                               FAILURE TO PAY FILING FEE
18
                                                               REQUIRED BY 28 U.S.C. § 1914(a)
19
20          Plaintiff STEVEN WAYNE BONILLA, currently incarcerated at San Quentin
21   State Prison (“SQ”) located in San Quentin, California, and proceeding pro se, has filed a
22   civil action. See Doc. No. 1.1 Plaintiff did not prepay the filing fee required to
23
24
     1
25     The Court takes judicial notice that over the course of the last 18 years, Plaintiff has filed more than
     1,000 separate civil rights actions and habeas corpus petitions, primarily in the Northern District of
26   California, which is where Alameda County is situated, where he was convicted by jury of first degree
     murder with special circumstances and sentenced to death, and where he is currently incarcerated. See
27   People v. Bonilla, 41 Cal. 4th 313 (2007);
     https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=f29f4a3f9f17408 e8076c92cfe63a2a0
28   (last visited Apr. 17, 2019); Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (Courts “may take
                                                           1
                                                                                         3:19-cv-01900-MMA-RBM
1    commence a civil action at the time he filed his Complaint; instead, he has filed a Motion
2    for Leave to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (Doc.
3    No. 4).
4    I.     Motion to Proceed IFP
5           A.      Standard of Review
6           “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
7    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
8    “face … additional hurdle[s].” Id. Specifically, in addition to requiring prisoners to “pay
9    the full amount of a filing fee,” in “monthly installments” or “increments” as provided by
10   28 U.S.C. § 1915(a)(3)(b), Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016);
11   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform
12   Act (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
13                  . . . if [a] prisoner has, on 3 or more prior occasions, while
                    incarcerated or detained in any facility, brought an action or
14
                    appeal in a court of the United States that was dismissed on the
15                  grounds that it is frivolous, malicious, or fails to state a claim
                    upon which relief can be granted, unless the prisoner is under
16
                    imminent danger of serious physical injury.
17
18   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
19   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
20          “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
21   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
22   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
23   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
24   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
25   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
26
27
     notice of proceedings in other courts, both within and without the federal judicial system, if those
28   proceedings have a direct relation to matters at issue.”) (citation and quotations omitted).
                                                          2
                                                                                        3:19-cv-01900-MMA-RBM
1    “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
2    before and after the statute’s effective date.” Id. at 1311.
3           “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
4    which were dismissed on the ground that they were frivolous, malicious, or failed to state
5    a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
6    district court styles such dismissal as a denial of the prisoner’s application to file the
7    action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
8    (9th Cir. 2008). When courts “review a dismissal to determine whether it counts as a
9    strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
10   central question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or
11   failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
12   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)).
13          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
14   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
15   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at
16   1051-52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible
17   allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time
18   of filing.”).
19          B.       Discussion
20          As an initial matter, the Court has reviewed Plaintiff’s Complaint, and finds it does
21   not contain any “plausible allegations” to suggest he “faced ‘imminent danger of serious
22   physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C.
23   § 1915(g)).
24          And while Defendants typically carry the initial burden to produce evidence
25   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
26   some instances, the district court docket may be sufficient to show that a prior dismissal
27   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
28   at 1120. That is the case here.
                                                    3
                                                                               3:19-cv-01900-MMA-RBM
1          A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
2    No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
3    United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
4    Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
5    notice of proceedings in other courts, both within and without the federal judicial system,
6    if those proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225
7    (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also
8    United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244,
9    248 (9th Cir. 1992).
10         Based on the records and court proceedings available on PACER, this Court takes
11   judicial notice that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
12   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
13   that they were frivolous, malicious, or failed to state a claim upon which relief may be
14   granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012)
15   (noting Plaintiff’s litigation history in the Northern District of California, including the
16   dismissal of 34 pro se civil rights actions between June 1 and October 31, 2011 alone,
17   which were dismissed “because the allegations in [his] complaints d[id] not state a claim
18   for relief under § 1983.”); id. at *3 (“The following five actions are DISMISSED without
19   prejudice and without leave to amend for failure to state a claim upon which relief may
20   be granted: Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda
21   County District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-
22   0026; Bonilla v. Cullen, C 1200027; Bonilla v. California Supreme Court, C 12-0206.”);
23   id. at *3 n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C.
24   § 1915(g), he no longer qualifies to proceed in forma pauperis in any civil rights action.”
25   (citing In re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at
26   6:23-7:19.)); see also Bonilla v. Hernandez, No. 3:18-CV-978-JLS-BLM, 2018 WL
27   3817864, at *3 (S.D. Cal. Aug. 10, 2018) (denying Plaintiff leave to proceed IFP as
28   barred by 28 U.S.C. § 1915(g)); Bonilla v. Plourd, No. 3:18-CV-0954-BAS-JLB, 2018
                                                    4
                                                                              3:19-cv-01900-MMA-RBM
1    WL 3656105, at *3 (S.D. Cal. Aug. 1, 2018) (same).
2          Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
3    three “strikes” pursuant to § 1915(g), and he fails to make a “plausible allegation” that he
4    faced imminent danger of serious physical injury at the time he filed his Complaint, he is
5    not entitled to the privilege of proceeding IFP in this civil action. See Cervantes, 493
6    F.3d at 1055; Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (finding that 28
7    U.S.C. § 1915(g) “does not prevent all prisoners from accessing the courts; it only
8    precludes prisoners with a history of abusing the legal system from continuing to abuse it
9    while enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir.
10   1984) (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
11   II.   Conclusion and Orders
12          For the reasons explained, the Court:
13         1)     DENIES Plaintiff’s Motion to Proceed IFP (Doc. No. 4) as barred by 28
14   U.S.C. § 1915(g);
15         2)     DISMISSES this civil action without prejudice based on Plaintiff’s failure
16   to pay the full statutory and administrative $400 civil filing fee required by 28 U.S.C.
17   § 1914(a);
18         3)     CERTIFIES that an IFP appeal from this Order would be frivolous and
19   therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
20         4)     DIRECTS the Clerk of Court to close the file.
21         IT IS SO ORDERED.
22   DATE: December 2, 2019                 _______________________________________
                                            HON. MICHAEL M. ANELLO
23
                                            United States District Judge
24
25
26
27
28
                                                  5
                                                                             3:19-cv-01900-MMA-RBM
